internal_revenue_service number release date index number ------------------------------ ---------------------------------- ------------------------------------------------- ---------------------------- --------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-111786-07 date date ----------------------------------------------------------------------------------------------- ------------------------------------------------------- ---------------------------------------------------------------------- ------------------------------------------------------------------------------ legend trust ------------------------------------------- trust a ------------------------------------------- trust b ------------------------------------------------------------------------------------------------------- ------------------------------------------- charity faculty fund a --------------------------------------------- b --------------------------------------------- d1 d2 ------------------------------------------------------------ ------------------------------------- ---------------------------------- ----------------------------- ----------------------- ------------------- -- --------- --------- --------------------------------------------- ------------------------------------------------------------------ plr-111786-07 state judgment agreement -------------------------------------------------------------- a b c dear ------------- this letter responds to a letter dated date submitted on behalf of trust by trust’s authorized representatives requesting rulings concerning the division of trust into two separate trusts trust a and trust b remainder unitrust described in sec_664 of the internal_revenue_code under the laws of state charity is one of the beneficiaries of the remainder_interest and the trustee of trust trust provides for an amount equal to a percent of the net fair_market_value of the trust assets determined as of the first business_day of such taxable_year to be paid to a during a’s lifetime and after a’s death to his wife b during her surviving lifetime trust further provides that upon the death of the survivor of a and b the trust shall terminate and b percent of the trust property shall be distributed to charity for its faculty to be added to fund and c percent shall be distributed to such one or more organizations described in sec_170 sec_170 sec_2055 and sec_2522 agreement for division of assets and liabilities by the terms of judgment trust’s assets were divided in equal shares to trust a and trust b both of which were intended to qualify as charitable_remainder unitrusts under sec_664 a is the initial non- charitable_beneficiary of trust a and b is the initial non-charitable beneficiary of trust b a is the successor non-charitable beneficiary of trust b if he survives b and b is the successor non-charitable beneficiary of trust a if she survives a charity remains as the trustee of both trust a and trust b the other terms did not change for trust a and trust b ruling according to the information submitted on d1 a established trust a charitable on d2 a and b divorced under judgment which incorporated agreement an sec_664 as effective at the time trust was created provides that a sec_664 provides generally that a charitable_remainder_unitrust shall be plr-111786-07 exempt from federal_income_tax charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use division of trust into trust a and trust b did not cause trust trust a or trust b to fail to qualify as charitable_remainder trusts under sec_664 ruling sec_2 and therefore based solely on the facts and the representations submitted the sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged plr-111786-07 interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite in the present case prior to the divorce a owned the entire unitrust income_interest in trust and b had no present_interest in either the income or corpus of trust b had at most a future contingent_interest in the unitrust income of trust that is b would have a right to that interest only if a is the first to die after the division of trust b's interest became immediate and possessory to a percent unitrust_amount determined by reference to the fifty percent of the assets of trust deposited into trust b consequently because after the division of trust a’s interest has declined significantly and b's interest has increased significantly a and b enjoy legal entitlements that are materially different in_kind or extent from those enjoyed prior to the division of trust accordingly gain_or_loss would be realized and recognized to a and b under sec_1001 unless another section of the code provides for nonrecognition in such case see sec_1_1001-1 sec_1041 provides that no gain_or_loss will be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or former spouse if the transfer is incident to the divorce under sec_1041 for purposes of subtitle a the transferee is treated as having acquired the property by gift from the transferor with a carryover_basis from the transferor sec_1041 was added to the code by sec_421 of the tax_reform_act_of_1984 1984_act pub_l_no it provides a broad non-recognition rule for transfers of property between spouses and former spouses the house report accompanying the 1984_act expresses the intent of congress behind sec_1041 furthermore in divorce cases the government often gets whipsawed the transferor will not report any gain on the transfer while the recipient spouse when he or she sells is entitled under the 370_us_65 rule to compute gain_or_loss by reference to a basis equal to the fair_market_value of the property at the time received the committee believes that to correct these problems and make the tax laws as unintrusive as possible with respect to relations between spouses the tax laws governing transfers between spouses and between former spouses should be changed the bill provides that the transfer of property to a spouse incident to a divorce will be treated for income_tax purposes in the same manner as a gift gain including recapture_income or loss will not be recognized to the transferor and the transferee will receive the property at the transferor's basis thus uniform plr-111786-07 federal_income_tax consequences will apply to these transfers notwithstanding that the property may be subject_to differing state property laws h_r rep no 98th cong 2d sess part pincite house report for purposes of subtitle a the income taxes sec_1041 specifically provides for the nonrecognition_of_gain_or_loss on any transfer of property incident_to_divorce the broad application of sec_1041 is consistent with the above legislative_history and applies nonrecognition principles to transfers of property between divorcing spouses if related to the divorce specifically with respect to the divorce-related transfers of annuities and beneficial interests in trusts the above legislative_history states where an annuity is transferred or a beneficial_interest in a_trust is transferred or created incident_to_divorce_or_separation the transferee will be entitled to the usual annuity treatment including recovery_of the transferor's investment_in_the_contract under sec_72 or the usual treatment as the beneficiary of a_trust by reason of sec_682 id in our view this statement of congressional intent supports the application of sec_1041's nonrecognition treatment to the facts of this case here prior to divorce a received annual income from trust equal to a percent unitrust_amount b did not receive anything pursuant to agreement which constituted a divorce instrument trust was partitioned and divided into two equal trusts one for a and one for b a and b respectively each receive income equal to a percent unitrust_amount determined as of the first day of the year from the fifty percent of the assets deposited into their respective trusts while both are alive consequently a in essence transferred incident_to_divorce one-half of his former interest in trust to trust b consistent with the above legislative_history we conclude that sec_1041 applied to the transfer therefore for purposes of the income_tax no gain_or_loss was recognized by a on the transfer of one-half of his unitrust_interest in trust b received that interest as a gift with a carryover_basis from a pursuant to sec_1041 in addition the pro_rata division of trust into trust a and trust b did not result in the recognition of gain_or_loss to trust trust a or trust b for purposes of sec_1001 ruling sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same plr-111786-07 basis in whole or in part in the taxpayer's hands as it would have in the hands of such other person sec_1015 provides that if property was acquired by gift after date the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value sec_1015 provides that if the property was acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer therefore based on the information provided and the representations made sec_2501 imposes a gift_tax for each calendar_year on the transfer of sec_2511 provides that the gift_tax shall apply whether the transfer is in trust trust a and trust b determine their basis in the assets by reference to the basis of the assets in the hands of trust under sec_1015 or b and the holding periods of the assets held by trust a and trust b include the period for which the assets were held by trust ruling property by gift during the year by an individual or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift agreement relative to their marital and property rights and divorce occurs within the 3-year period beginning on the date year before such agreement is entered into whether or not such agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full_and_adequate_consideration_in_money_or_money's_worth sec_2512 provides that where property is transferred for less than an sec_2516 provides that where husband and wife enter into a written plr-111786-07 in this case a and b divorced on d2 trust was divided and trust a and trust b were established pursuant to the terms of agreement that was executed on d2 as part of the divorce proceeding accordingly the division of trust and the establishment of trust a and trust b constituted a transfer for full and adequate_consideration under sec_2516 therefore the division did not result in a transfer subject_to gift_tax rulings and under sec_4947 sec_507 sec_4941 and sec_4945 apply to certain split interest trusts trusts with both charitable and non-charitable beneficiaries as if they were private_foundations sec_507 provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_507 provides that in the case of the transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 imposes a termination_tax equal to certain defined amounts which are generally the lower_of the aggregate tax_benefit resulting from the tax exempt status or the fair_market_value of the assets sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 provides that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4945 imposes an excise_tax on a private foundation's making of any taxable_expenditure under sec_4945 sec_4946 provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust and a foundation_manager including a trustee sec_4947 provides generally that split-interest_trusts are subject_to the provisions of sec_507 sec_4941 and sec_4945 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under plr-111786-07 the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_1_507-3 provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status under sec_507 sec_1_507-1 provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 such transferor foundation will not have terminated its foundation status under sec_507 sec_1_507-3 provides that as used in sec_507 the term other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations sec_1_507-3 provides that the term significant disposition of assets means the transfer of percent or more of the net assets of the foundation at the beginning of the year which disposition may be made in a single year or in a series of related dispositions over more than one year sec_1_507-3 and sec_3 provide that in the transfer of assets from one private_foundation to one or more private_foundations in a sec_507 transfer each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax_benefit within the meaning of sec_507 in proportion to the assets transferred to each sec_1_507-3 provides that if a private_foundation transfers all of its net assets to one or more private_foundations that are effectively controlled directly or indirectly by the same person or persons that effectively controlled the transferor foundation such transferee private_foundation shall be treated as if it were the transferor private_foundation for purposes of sec_4940 through and sec_507 through sec_1_507-3 provides in pertinent part that a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to an organization that is treated as described in sec_501 by virtue of sec_4947 is not a taxable_expenditure under sec_4945 sec_53_4945-6 of the foundation and similar excise_taxes regulations provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable plr-111786-07 and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence sec_53_4947-1 provides that under sec_4947 sec_4941 does not as a charitable_remainder_unitrust under sec_664 trust was a split-interest apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary trust described in sec_4947 and therefore treated generally as if it had been a private_foundation although split interest trusts are not sec_501 organizations or sec_4947 private_foundations that are exclusively charitable they are subject_to sec_507 termination rules that are appropriate sec_507 was applicable to the division of trust the transfer of all of trust’s assets under agreement to trust a and trust b qualified as transfers meeting the requirements of sec_1_507-3 and c ii since trust transferred all of its assets to trust a and trust b under sec_1_507-1 trust did not terminate its private_foundation_status as described in sec_507 accordingly under sec_1_507-3 the two unitrusts were not treated as newly created private_foundations also there was no imposition of an excise_tax under sec_507 since the transferor trusts had not given notice of the intent to terminate sec_4941 does not apply to the income_interest of both beneficiaries under sec_53_4947-1 thus no self-dealing will occur to the two new trusts for distribution of the correct and appropriate unitrust_amount to a and b since such distributions are defined by statute as not to be acts of self-dealing a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to an organization that is treated as described in sec_501 by virtue of sec_4947 is not a taxable_expenditure under sec_4945 following sec_53_4945-6 legal and other expenses_incurred by trust in preparation of this ruling_request assuming such expenses were incurred in the good_faith belief that they were reasonable and consistent with ordinary care and prudence did not constitute taxable_expenditures accordingly no self-dealing transaction or taxable_expenditure occurred within the meaning of sec_4941 and sec_4945 respectively to the extent that the expenses were reasonable and proportionate to trust’s tax risk accordingly the division of trust did not result in a tax under sec_507 the division of trust was not an act of self-dealing under sec_4941 with respect to trust distributions of the unitrust amounts from trust a to a or b and distributions of the unitrust_amount from trust b to b or a will not be acts of self-dealing by and with respect to each trust under sec_4941 provided that the unitrust amounts distributed are the correct amounts required under the terms of the trust document the transfer of plr-111786-07 assets per the division of trust was not a taxable_expenditure under sec_4945 and consequently there was no obligation on trust to exercise expenditure_responsibility under sec_4945 and h with respect to the legal fees and filing fees incurred in the preparation of this ruling_request payment of the trustee of trust of a portion of such fees that reasonably represents the portion of this ruling_request that was intended to protect the trustees of trust trust a and trust b was not an act of self-dealing under sec_4941 and was not taxable_expenditures under sec_4945 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts of the transaction described above under any other provision of the code in particular sec_61 we express no opinion on whether trust otherwise qualified as a charitable_remainder_trust under sec_664 or whether trust a and trust b each otherwise qualify as charitable_remainder trusts under sec_664 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representatives enclosures copy of this letter copy for sec_6110 purposes sincerely s audrey w ellis senior counsel branch office of associate chief_counsel passthroughs and special industries
